Citation Nr: 1220306	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  06-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of nasal injuries, to include a deviated septum.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1957 to July 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to service connection for sinusitis; residuals of nasal injuries, to include a deviated septum; and a mental disorder, to include PTSD.  The March 2005 rating decision was issued pursuant to an Administrative Decision promulgated by the Cleveland RO earlier that same month which determined that the Veteran's injuries sustained in an auto accident on June 23, 1958 were not in the line of duty, and were the result of the Veteran's willful misconduct.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, received in November 2007, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  In March 2009, the Veteran withdrew his hearing request and did not seek to reschedule the hearing.  As such, there is no hearing request pending at this time.  38 C.F.R. § 20.702(e).

The case was remanded by the Board to the RO in June 2009 and November 2010 for additional development of the record.  

In a December 2007 statement, the Veteran requested that the RO reconsider its determinations as to several issues that were denied in a rating decision of December 2007.  It does not appear that the RO acted on the Veteran's request.  Accordingly, this matter is referred to the RO for the appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the RO failed to substantially comply with the Board's November 2010 remand directives, and as such, another remand is required.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks service connection for PTSD, sinusitis, and residuals of nasal injuries, to include a deviated septum.  The Veteran asserts these injuries were sustained as a result of an in-service automobile accident in July 1958.  In a July 2004 Report of Accidental Injury in Support of Claim for Compensation, the Veteran indicated that he was involved in a July 1958 automobile accident during his military service.  He reported that he rear-ended a parked gas truck and suffered from head, facial, nose, chest, and back injuries.  The Veteran stated that at the time of the accident, he was on an authorized pass from active duty and driving under the influence of alcohol.  The Veteran contends that the July 1958 automobile accident caused his PTSD, sinusitis, and residuals of nasal injuries, to include a deviated septum.  

The Veteran was admitted to the United States Naval Hospital in Oakland, California, in July 1958, following an automobile accident.  The hospital report states that the Veteran was the driver of the vehicle that was involved in the accident.  He was initially treated at Fairmont Emergency Hospital and transferred to the naval hospital after his vital signs had stabilized.  Upon admission, the Veteran was noted as being disoriented, confused, and talked repeatedly to people who were not present at the facility.  Although, he responded to painful stimuli without difficulty, there was "evidence of possible ethanol ingestion prior to the accident."  The Veteran was hospitalized for approximately twelve days and discharged with a diagnosis of lacerated wounds to the face and chest, with no artery or nerve involvement.  It was determined that the Veteran's injuries were not due to his own misconduct, and he was discharged back to active duty.  Prior to discharge from service, in September 1958, a Judge Advocate General (JAG) held that the Veteran's injuries were suffered in the line of duty and not the result of his own misconduct.

Throughout the pendency of this appeal, the Veteran has contended that his PTSD, sinusitis, and residuals of nose injuries are due to the July 1958 in-service accident.  In numerous personal statements of record, the Veteran admits that alcohol led to the July 1958 accident.  In a May 2005 PTSD questionnaire, the Veteran recounts the facts surrounding the accident, and states that "alcohol led to the car accident."  He further added that he stayed intoxicated while on days of liberty, and was "drunk most of the time."  Similarly, during a December 2004 VA examination, the Veteran reported to the examiner that he was driving while intoxicated in July 1958, which caused serious wounds to himself, and a passenger (fellow soldier) to be ejected from the automobile.

A January 1959 personnel record notes that the Veteran went to court in November 1958 for a reckless driving charge that occurred in July 1958 at Fremont, California.  The Veteran was fined $220.00 and 2 years probation.  Then in January 1959, the Veteran violated his probation by speeding, driving a government truck without a driver's license, no trip ticket, and no I.D. card.

In December 2004, the Veteran was afforded a VA examination for his claimed sinusitis, residuals of nose injuries, and PTSD.  The December 2004 VA examiner diagnosed him with chronic PTSD, a history of motor vehicle accident with nasal fracture, and chronic vasomotor rhinitis.  The VA examiner concluded that there was no evidence of a current deviated nasal septum or significant nasal deformity, and his congestion was most likely a vasomotor rhinitis likely to be related to the July 1958 in-service automobile accident.  On the other hand, the other VA examiner opined that the Veteran's PTSD was most likely caused by or a result of military trauma at the time of the motor vehicle accident in the service.

In a March 2005 Administrative Decision, the RO determined that the Veteran's injuries sustained in the July 1958 automobile accident were not incurred in the line of duty, but rather due to his own willful misconduct.  The RO explained that even though there is a service department finding of the accident occurring in the line of duty, there is no justification or rationale in support of the decision reached in September 1958 by the JAG.  Furthermore, the Veteran's own admission of being intoxicated at the time of the accident, and the hospital treatment report suggesting possible ethanol ingestion prior to the accident are strong mitigating factors against the service department's findings.  As such, in the March 2005 rating decision, the RO denied the Veteran's claims because his injuries due to the July 1958 accident were attributable to his own misconduct and not the result of being in the line of duty.

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

"Willful misconduct" is defined as an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences and must be the proximate cause of injury, disease or death. 38 C.F.R. § 3.1(n)(1), (3).

In the context of VA benefits, the simple drinking of alcoholic beverages is not of itself willful misconduct. However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301(c)(2).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  

Importantly, a service department finding that injury, disease or death was not due to misconduct will be binding on VA, unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1 (m), (n).  

Prior to making a determination as to whether the Veteran's claimed disorders are related to his military service, the Board must first determine whether the July 1958 automobile accident resulted in the line of duty and was not due to willful misconduct or was due to willful misconduct.  

As previously reported, the Veteran was transported to Fairmont Emergency Hospital via ambulance and transferred to the naval hospital after stabilization.  While the treatment records associated with his treatment at the naval hospital are of record, there are no records of treatment from the ambulance provider (Fremont Emergency Ambulance) or Fairmont Emergency Hospital.  The Centerville Police Department was also to be contacted for statements or reports.  In November 2009, the Veteran reported that he had called each of these departments and that Fremont Emergency Ambulance, Fairmont Emergency Hospital and the Centerville Police Department no longer had records.  

Pursuant to the June 2009 remand, the RO was instructed to obtain copies of the complete Line of Duty determination records and accompanying investigation reports for the Veteran's injuries sustained during the July 1958 automobile accident.  The RO contacted the National Personnel Records Center which reported that the document was not of record.  The RO did not take any other action in order to obtain the requested documents.  The RO never attempted to obtain the Veteran's complete personnel file which may contain narratives associated with the accident or treatment for injuries sustained as a result of the accident.  The file was subsequently obtained.  

Additionally, the RO was instructed to contact the Military Police for records, but this was not accomplished.  As these documents are essential to the Veteran's claims; the matter was remanded in November 2010 for additional development, to include attempts to obtain these records.  The RO did not contact the Military Police on remand.  

Additionally, the November 2010 remand noted that the Judge Advocate General (JAG) office and/or the Naval Criminal Investigative Service may be able to provide a complete report prepared by the Veteran's commanding officer regarding the July 1958 automobile accident.  The RO contacted the Office of the Naval Advocate General by way of a November 2010 letter but did not receive a reply.  Pursuant to 38 C.F.R. § 3.159(e), VA is to continue efforts to obtain federal records until it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile.  This was not accomplished.  

The November 2010 remand also directed that any documentation pertaining to the reckless driving offense in July 1958 for which the Veteran was fined $220.00 and 2 years probation in California should be obtained.  Importantly, the RO was directed to contact the Alameda County Court House in California to obtain any available records pertaining to the reckless driving charge in July 1958, including any police reports or criminal investigation reports.  A review of the record shows that the RO contacted the Superior Court of California, County of Alameda, at an address on Short Line Drive.  In response, the Deputy Clerk of the Court indicated that a search dated from 1973 forward was negative and for searches prior to 1973, the originating court should be contacted.  

It appears that the "originating court" (Wiley W. Manuel Courthouse) with an address in Oakland, California, was then contacted, and there was no record found regarding the Veteran.  However, a box was also checked that indicated that a personal file number was required.

Interestingly, though, this document also lists another "originating court" in Fremont, the "Fremont Hall of Justice."  Because the July 1958 incident in question took place in Fremont, this court should be contacted to determine if the Veteran's criminal record can be located.  

In addition, there is additional information that the RO can provide to the Court in an attempt to further locate the Veteran's court documents, including providing the Court with a copy of the criminal complaint that was filed on August 12, 1958 and which is currently located in the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Navy's Office of the Judge Advocate General to obtain the complete Line of Duty determination records and accompanying investigation reports for the Veteran's injuries sustained during the July 1958 automobile accident.  

As the documentation sought above pertains to records available within a department or agency of the Federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  Contact the Military Police at the United States Naval Station in Long Beach, California, and request any available documentation concerning the July 1958 automobile accident.  If such facility is now closed, document that in the claims folder and request the line of duty determination and any supporting documentation from the Naval Criminal Investigative Service. 

As the documentation sought above pertains to records available within a department or agency of the Federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  Additionally, request records pertaining to the reckless driving charge in July 1958 for which the Veteran was fined $220.00 and 2 years probation from the "originating court" of the Superior Court of California, County of Alameda, and/or other appropriate facility.  Include a copy of the original complaint filed in that court which was filed on August 12, 1958 and which is currently located in the Veteran's claims file.  Request these records from the originating court in Fremont as well as the Wiley W. Manuel Courthouse in Oakland.  All attempts to obtain the foregoing documents should be fully outlined according to applicable procedures, and any negative response received should be in writing and made part of the record.

4.  Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



